Citation Nr: 0901768	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  94-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, claimed as muscle damage to the right calf.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for an ear, nose, and throat disorder.

3.  Entitlement to an effective date earlier than June 14, 
1996, for the award of service connection for generalized 
anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to July 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.

In May 1999, the veteran testified before one of the 
undersigned Veterans Law Judges (VLJs).  The testimony 
concerned issues (1) and (2), as noted on the first page of 
this document.  A copy of the hearing transcript is of record 
and has been reviewed.

In January 2004, the veteran testified before another 
undersigned VLJ.  The testimony concerned all three issues on 
appeal.  A transcription of that hearing could not be 
obtained, and in January 2005 the veteran again testified 
regarding all three issues before the same VLJ.  A copy of 
the hearing transcript is of record and has been reviewed.

In July 2005, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's pre-existing right leg disability did not 
undergo an increase in pathology during service.

2.  The veteran filed his claim prior to October 1, 1997, for 
compensation for an ear, nose, and throat disorder, pursuant 
to 38 U.S.C.A. § 1151.  

3.  The veteran underwent a left internasal ethmoidectomy in 
March 1988, a right internasal ethmoidectomy in October 1988, 
and an uvulectomy in November 1989 at a VA Medical Center. 

4.  There is no competent evidence of record demonstrating 
that the veteran has additional disability, to include 
excessive salivation, recurrent sore throat, and choking 
sensations, resulting from the March 1988, October 1988, and 
November 1989 surgeries performed at a VA Medical Center.  

5.  In a February 1959 decision, the Board denied service 
connection for anxiety, and that decision is final.  In 1985, 
the veteran attempted to reopen a claim of service connection 
for a psychiatric disability and a March 1985 rating action 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran did not appeal 
this decision within one year of being notified.  

6.  A claim to reopen the previously denied service 
connection claim for a psychiatric disability was received on 
June 14, 1996 and medical evidence dated in April 1998 
suggests that the veteran's generalized anxiety disorder had 
its onset during active service.  

7.  The veteran has not claimed that either the Board's 
unappealed February 1959 or RO's March 1985 decisions were 
clearly and unmistakably erroneous.
 

CONCLUSIONS OF LAW
   
1.  A right leg disability, claimed as injury to the right 
calf muscle, was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2008).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for an ear, nose, and throat disorder, are 
not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996); currently, 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2008).

3.  The criteria for an effective date earlier than June 14, 
1996, for the award of service connection for generalized 
anxiety disorder, are not met.  38 U.S.C.A. § 5108, 5109A, 
5110, 7104, 7111 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 
20.1100, 20.1103, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection for generalized 
anxiety disorder.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Moreover, the August 
2005 letter informed the veteran of what evidence was 
required to substantiate the claim for an earlier effective 
date and of the veteran's and VA's respective duties for 
obtaining evidence.  

With regard to the service connection claim for a right leg 
disability, and the § 1151 claim for an ear, nose, and throat 
disorder, VCAA notice was provided to the veteran in January 
2004, and August 2005 letters.  These letters informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  He was also advised as to how disability 
ratings and effective dates are assigned in a March 2008 
supplemental statement of the case.  See Dingess, supra.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, private medical 
evidence, and the veteran's contentions.   The veteran has 
been afforded personal hearings, and has been medically 
evaluated in conjunction with his service connection and 
§ 1151 claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


A.  Service Connection Claim

The veteran contends that physical exercise and marching 
during service aggravated a pre-existing right leg 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.   
38 C.F.R. § 3.303(b) (2008).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2008).   A veteran who served during a period of 
war is presumed to be in sound condition when he entered into 
military service except for conditions noted on entrance 
medical examination.  38 U.S.C. § 1111 (West 2002).  Where 
there is "clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service and was not aggravated 
during service, the presumption of soundness does not attach.  
Id.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.   38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.   38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §§ 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the veteran's report of medical history taken 
for enlistment purposes noted a "right leg cut in auto 
accident - 11 yrs old."  Enlistment examination report dated 
in January 1953 notes a "scar firm well healed extensive 
anterior aspect right leg."   The examiner checked the box 
indicating that the veteran was qualified for enlistment.  A 
February 1953 examination noted "broad 12 inch right scar 
leg."  In March 1953, the veteran complained that his right 
leg hurt when marching.  Examination revealed the extensive 
anterior leg scar.  The diagnostic impression was that of 
sensory change of skin due to scarring.  There was no 
limitation of motion of the knee joint, and the examiner 
stated that the veteran had no serious orthopedic 
disturbance; he merely had muscular weakness of the leg due 
to the previous injury. X- ray studies were entirely 
negative.  The veteran was prescribed progressive resistive 
exercises.

In December 1953, the veteran reported "severe bouts of pain" 
in the area of the right leg scar.  Orthopedic examination 
noted that the veteran had a bizarre reaction to his reported 
pain, and that there appeared to be "considerable psychogenic 
background" to his complaints.  In September 1954, the 
veteran was noted to be "extremely nervous" and desired to be 
removed from present duty status due to his "old injured 
leg."  In April 1955, the veteran stated that he wanted an 
excuse from marching.  He reported that he had discomfort 
after marching.  The examiner opined that the veteran should 
march for the exercise to build up the leg.
On service separation examination in June 1956, the examiner 
noted that the veteran had been "hospitalized for 2 weeks 
after truck hit him (Jul 46) right leg was broken below knee, 
has had trouble with ramps since that time in same leg." 
Examination of the lower extremities was reported as normal.  
The examiner noted a "scar from right knee to ankle on front 
side. Well healed."

In this case, the veteran's right leg disability was noted on 
service entry physical examination.  The veteran himself 
concedes that his right leg disability pre-existed service 
and argues that it increased in severity during active duty.  
The question in this case is whether the veteran's 
preexisting right leg disability was aggravated during 
service.

Following service, there is no medical evidence addressing 
the veteran's right leg disability until a March 1995 VA 
examination report.  Although the examination report 
addressed primarily his ankles, it was noted that the veteran 
had a history of a 1946 severe muscle tear in the right lower 
leg, which left the leg atrophic.  

A VA "muscles" examination was conducted in September 1998, 
and the examiner stated that there was no aggravation of the 
right calf muscle or the leg in general, during his military 
service.  The examiner based his opinion on the findings on 
examination and the veteran's reported history, as the claims 
folder was not available for review. 

In January 2006, the veteran underwent another VA "muscles" 
examination.  Impression was painful, dystrophic scar.  In a 
November 2006 deferred rating decision, the January 2006 VA 
examination was determined by the RO to be insufficient as it 
appeared that the examiner did not review pertinent evidence.

The veteran was afforded another VA examination in February 
2007.  The examiner essentially stated that there is no 
evidence of aggravation of the right calf muscle injury 
during service.  In arriving at such opinion, the Board 
acknowledges that the examiner referred to the left calf, 
instead of the right calf.  Nevertheless, this appears to be 
inadvertent as the preceding history of the service injury 
and objective findings refer to the right calf.  The examiner 
emphasized that there is no evidence that there has been any 
increase in severity since the original treatment note, 
essentially adding that the status of the right leg 
disability during service is very similar to what is 
currently found on examination.  On examination, there was a 
1 cm difference in maximal calf measurement, the right calf 
being smaller.  There was no evidence of muscle weakness or 
herniation.   Posterior tibial and dorsalis pedis pulses were 
very strong.  The scar was noted as a mixture of erythema 
with some areas of marked pallor, but thin throughout.  Some 
areas were noted as tense and taught, especially in the 
broader areas, but there was no adherence to the underlying 
tissues.  

Based on the February 2007 opinion, which was rendered 
following a thorough review of the claims folder, and 
examination of the veteran, and on the medical history, which 
indicates that the veteran did not report any problems for 
many years after service, the Board finds that the veteran's 
right leg disability clearly did not undergo any aggravation 
during military service.

The record does not contain a medical opinion favorable to 
the veteran's claim.  Based on the above, the evidence shows 
that the veteran's right leg disability did not permanently 
increase in severity during active duty service.  Thus, 
service connection is not warranted, and the benefit sought 
on appeal is denied.

B.  Entitlement to Compensation under 38 U.S.C.A. § 1151 

The veteran is also seeking disability compensation under 38 
U.S.C.A. § 1151 for an ear, nose, and throat disorder.  

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997.  
The amended statute, however, is not applicable to claims 
filed prior to its effective date of October 1, 1997.  See 
VAOPGCPREC 40-97 (Dec. 1997).  As the veteran's § 1151 claim 
was filed in January 1995, the former criteria are 
applicable.

The applicable statute and regulations in effect prior to 
October 1, 1997, provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected. 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358(a), 3.800 (1996).

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith; and (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensation in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (1996).

Here, by way of history, the veteran underwent a left 
ethmoidectomy in March 1988, a right internasal ethmoidectomy 
in October 1988, and an uvulectomy in November 1989.  The 
veteran asserts that disability compensation under 
38 U.S.C.A. § 1151 for an ear, nose, and throat disorder is 
warranted as a result of these surgeries.  He claims 
excessive salivation, a choking sensation in the throat, and 
a recurrent sore throat.

In April 1995, the veteran underwent a VA "Mouth and 
Throat" examination.  He reported that immediately following 
his polyp surgeries, he experienced chronic, choking 
sensations with production of sputum.  Examination of the 
ears was essentially normal.  Examination of the oral cavity, 
oral pharynx and hypopharynx were grossly normal, and mirror 
examination showed no evidence of asymmetry.  The examiner 
could not visualize the superglottic larynx and true vocal 
chords due to gagging.  A fiberoptic nasal pharyngoscope 
revealed an obvious deviation of the nasal septum with a spur 
on the floor of the right side, and the floor of the nose and 
inferior meatus and inferior turbinate appeared grossly 
normal, although there were some polypoid changes of the 
mucosa.  The examiner noted that there was no evidence of 
injury or diagnostic abnormalities of the patient's 
oropharynx to explain the veteran's excessive salivation and 
recurrent sore throat, especially as claimed to be related to 
the prior surgical procedures.

In January 2006, the veteran underwent another VA 
examination.  There was evidence of a mild chronic maxillary 
and ethmoid sinusitis and mucosal disease on computed 
tomography.   Examination revealed evidence of prior 
uvulecomty.  The oropharynx and a limited view of the 
hypopharynx revealed no gross organic abnormalities.  The 
impression was a history of bilateral ethmoid right maxillary 
sinus surgery bilateral middle turbinectomies.  The examiner 
indicated that the examination was limited due to the fact 
that the veteran did not consent to an in-office flexible 
laryngoscopy.  The examiner opined that there should not be 
any additional permanent disability as a result of the VA 
1988 and 1989 surgeries.  The examiner noted that the 
veteran's chronic rhinosinusitis was present for many years 
prior to his surgeries, and is still present.  His throat 
complaints were present prior to and continue after surgical 
intervention to the uvula, and should not manifest in any 
other sequellae.

On review, the Board finds that the preponderance of the 
evidence is against the veteran's § 1151 claim for an ear, 
nose, throat disorder.  As noted, the veteran did not consent 
to an in-office flexible laryngoscopy on January 2006 
examination; however, the examiner opined that even if such 
procedure were conducted, there should not be any additional 
permanent disability as a result of the 1988 and 1989 VA 
surgeries.  The duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the veteran's 
cooperation in testing was required to obtain necessary 
evidence to determine if additional disability results from 
the identified VA surgeries.  

In any event, the January 2006 examiner specifically noted 
that the veteran's chronic rhinosinusitis was present for 
many years prior to his surgeries, and is still present.  The 
examiner further stated that the veteran's throat complaints 
were present prior to and continue after the surgical 
intervention to the uvula, and should not manifest in any 
other sequellae.  This opinion by a medical expert, after 
having examined the veteran, and reviewed the claims folder, 
to include computed tomography (CT) scan reports pertinent to 
the paranasal sinuses (April 1995 and 2006), is highly 
probative.  

The Board also points out that, although the April 1995 VA 
examiner did not have the benefit of reviewing the veteran's 
claims folder, that examiner also opined that the veteran 
does not have additional disability as a result of the 1988 
and 1989 surgeries.  The April 1995 VA examiner stated that 
was no evidence of injury or diagnostic abnormalities of the 
veteran's oropharynx to explain the veteran's excessive 
salivation and recurrent sore throat, especially as claimed 
to be related to the prior surgical procedures.  

Significantly, the veteran has not submitted a medical 
opinion favorable to his claim.

Although the veteran believes that the 1988 and 1989 
surgeries performed at VA, resulted in additional disability 
sufficient to warrant compensation pursuant to 38 U.S.C.A. § 
1151, there is no indication that he possesses the requisite 
medical training to provide such medical opinion.  Therefore, 
his opinions as to the etiology of pertinent disabilities 
cannot be considered competent evidence.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, it has not been shown that the veteran's 1988 and 
1989 surgeries resulted in additional disability.  As the 
preponderance of the evidence is against the claims for 
compensation pursuant to 38 U.S.C.A. § 1151 for an ear, nose, 
and throat disorder, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

C.  Earlier Effective Date Claim

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2008). 

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board. See 38 U.S.C.A. §§ 7104, 7105 
(West 2002).  If he does not initiate an appeal within one 
year, or if he initiates a timely appeal and the appeal is 
denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2008).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r) (2008). Specifically, the effective date of an 
award of disability compensation based upon the submission of 
new and material evidence other than service department 
records received after final disallowance will be the date of 
receipt of the new claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2008).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2008).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

In this case, in a May 1957 rating decision, the RO denied 
service connection for a neuropsychiatric disability, and the 
veteran appealed that decision.  

In February 1959, the Board denied the service connection 
claim for anxiety reaction.  See 38 U.S.C. 4004 (1958); 
38 C.F.R. § 19.5 (1956); currently 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).    

On January 21, 1985, the RO received, in pertinent part, an 
informal claim to reopen a service connection claim for a 
nervous condition.  In a March 1985 rating decision, the RO 
confirmed the previous denial of service connection for a 
psychiatric disability and advised the veteran that he must 
submit new and material evidence before the RO can reconsider 
his claim for a nervous condition.  The veteran did not 
appeal this determination within one year of being notified 
and it is final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1984).  

In a January 2000 decision, the Board concluded that new and 
material evidence had been received and reopened the claim.  
It granted service connection following an August 1998 VA 
psychiatric examination report, which showed a diagnosis of 
generalized anxiety disorder and opined that the disorder 
began while the veteran was on active duty.  The August 1998 
clinical evidence was essential to the Board's determination 
that new and material evidence had been received since the 
February 1959 Board decision and that service connection was 
warranted for generalized anxiety disorder.

In summary, the veteran's claim to reopen service connection 
for a psychiatric disability was finally denied in March 
1985.  A claim to reopen service connection for a psychiatric 
disability was received at the RO on June 14, 1996, and there 
were no pending claims to reopen prior to that date.  Because 
the effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later, i.e., August 1998, (the date of the 
medical evidence), versus January 21, 1985, (the date of 
receipt of the application to reopen), the correct effective 
date should be August 1998 for the award of service 
connection.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

The currently assigned effective date of June 14, 1996 is 
obviously earlier than the effective date of August 1998.  
Nevertheless, the Board will not disturb the current 
effective date of June 14, 1996.

In reaching this determination, the Board reiterates that the 
veteran has not asserted that the February 1959 Board 
decision was clearly and unmistakably erroneous.  See 38 
U.S.C.A. §§ 5109A, 7104, 7111; 38 C.F.R. §§ 3.105, 20.1100, 
20.1103, 20.1404.  The March 1985 rating decision was not 
timely appealed and is considered final and binding in the 
absence of a showing of clear and unmistakable error (CUE).  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2008).  On review, there is no indication of any pending CUE 
claims and no suggestion in the record that previous 
determinations were in error.  

Based on the foregoing reasons and bases, entitlement to an 
effective date earlier than June 14, 1996, for the award of 
service connection for generalized anxiety disorder, is not 
warranted.


ORDER

Service connection for a right leg disability, claimed as 
muscle damage to the right calf, is denied.  

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for an ear, nose, and throat disorder, is denied.

An effective date earlier than June 14, 1996, for the grant 
of service connection for generalized anxiety disorder, is 
denied.


			
	THOMAS J. DANNAHER	STEPHEN L. WILKINS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


